ITEMID: 001-66837
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF MODER v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 with regard to the second proceedings;Inadmissible under Art. 6-1 with regard to the first proceedings;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
TEXT: 4. The applicant was born in 1952 and lives in Budapest.
5. In the context of an inheritance dispute, two civil proceedings were brought against the applicant.
6. On 2 July 1990 Mr J.F.J. brought an action against the applicant before the Budapest XVIII/XIX District Court challenging her status as an heiress. On 10 November 1993 the District Court dismissed the action.
7. On 12 July 1990 Mrs T.K. brought another action against Mr J.F.J., Mr F.J. and the applicant before the Pest Central District Court.
8. On 4 September 1990 the District Court held a hearing and requested the parties to submit motions.
9. On 26 October and 12 December 1990 the District Court held hearings. At the hearings some of the parties did not appear since the District Court had failed to summon them in accordance with the procedural rules. A hearing scheduled for 8 February 1991 was re-scheduled.
10. On 10 April and 20 June 1991 the District Court held hearings. On the latter date it stayed the proceedings pending the outcome of the proceedings before the XVIII/XIX District Court. In the latter proceedings, on 24 November 1992 the court held a hearing. On 27 May 1993 the District Court appointed an expert. On 10 November 1993 the court dismissed the plaintiff's claim. The judgment became final on 15 April 1994.
11. At the plaintiff's request, on 13 October 1994 the Pest Central District Court resumed its proceedings. Subsequently, another judge was appointed to hear the case.
12. On 24 January 1995 the District Court held a hearing. At the hearing the plaintiff withdrew her action in respect of Mr J.F.J. and Mr F.J.
13. On 18 May 1995 the District Court discontinued the proceedings in respect of Mr J.F.J. and Mr F.J. and ordered the applicant to submit further documents.
14. On 26 October 1995 the District Court delivered a judgment and partly admitted the plaintiff's claims. The applicant appealed.
15. On 20 June 1996 the Budapest Regional Court held a hearing and delivered a judgment which was pronounced on 27 June 1996. It partly quashed the District Court's decision and remitted the case to the first-instance court.
16. In the resumed proceedings, on 30 January, 28 February, 24 June and 18 November 1997, the District Court held hearings.
Subsequently, another judge was appointed to hear the case. On 30 January 1998 the District Court heard three witnesses.
17. On 22 July 1998 the District Court appointed a real-estate expert.
Subsequently, yet another judge was appointed to hear the case. On 23 June 1999 the District Court held a hearing.
18. On 1 July 1999 the District Court delivered a judgment. The applicant appealed.
In the appeal proceedings, the hearings scheduled for 10 February and 6 July 2000 were re-scheduled due to the illness of one of the judges.
19. On 16 May and 26 October 2000 the Regional Court held hearings. On the latter date it delivered a judgment which was pronounced on 2 November 2000.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
